Citation Nr: 0202934	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  01-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied, in pertinent part, service connection for 
PTSD.

At his December 2001 hearing, the veteran waived initial RO 
consideration of certain evidence submitted along with a 
March 2001 letter from his attorney.  38 C.F.R. § 20.1304 (c) 
(2001).  


FINDING OF FACT

The veteran's currently-diagnosed PTSD is shown to be 
etiologically related to his combat service in Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of his active 
military service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the above-captioned issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  The 
veteran and his attorney, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing 
conducted before the undersigned.  Further, the veteran and 
his attorney have been notified of the evidence necessary to 
establish the benefit sought.  Therefore, it is concluded 
that VA's duty to assist has been satisfied in this case.  

Factual Background 

The veteran's DD Forms 214 indicate that he served as a 
combat engineer and that he attended Engineer Officer 
Candidate School from May to November 1967.  Furthermore, the 
forms reflect that he was a unit commander and that he 
received the National Defense Service Medal with two Overseas 
Service Bars, Vietnam Campaign Medal, and Vietnam Service 
Medal.  

Furthermore, the veteran's personnel records (DA Form 20) 
reflect that he had Vietnam service from November 1968 to 
November 1969; that he served as a platoon leader and later a 
reconnaissance officer with the 4th Engineer Battalion of the 
4th Infantry Division from November 1968 to June 1969 and as 
a platoon leader with Company B of the 588th Engineer 
Battalion from June to October 1969.  

According to reference material, supplied for the record by 
the veteran's representative, the 4th Engineer Battalion 
arrived in Vietnam in July 1966 and departed in December 
1970.  (See Shelby L. Stanton, Vietnam Order of Battle, 170 
(1981)).  The 4th Engineer Battalion was a divisional 
battalion and was part of the 4th Infantry Division.  It 
provided division-level support, including the construction 
and repair of bridges, roads, and airfields as well as 
emplacing and removing obstacles and fortifications, and 
fighting as infantry when required.  (Emphasis added.)  The 
4th Battalion's companies were often detached to support the 
Division's widespread brigades and battalions.  Id.  

The 588th Engineer Battalion arrived in Vietnam in November 
1965 and departed in November 1970.  It was a combat engineer 
battalion and was stationed in Tay Ninh from April 1967 to 
May 1970 (id. at 174), and it was equipped to perform forward 
area construction, obstacle preparation, demolition work, and 
fighting as infantry.  Id at 170.  

On November 1969 report of medical history for separation 
purposes, he did not report any psychiatric symptoms.  The 
corresponding separation examination report noted no 
significant problems or abnormalities.  

In April 1999, he filed a claim of service connection for, in 
pertinent part, PTSD.  He included a written statement 
indicating that he entered the military with a "typical 
country boy attitude."  However, he stated that being 
responsible for the lives of 22 men while unable to see the 
"men, women, and children trying to kill you" was not 
something he was prepared for at the age of 20; neither was 
he prepared for seeing people "die like animals."  
Furthermore, he indicated that he did not expect to be 
treated with disgust and ridicule on his return from Vietnam.  
He asserted that he had been an "emotional wreck" during 
the previous 30 years and stated that he had no close 
friendships and had no desire to form such friendships.  He 
stated that he had been married five times, had an explosive 
temper, and that he was verbally abusive toward his current 
wife and children.  His ability to maintain employment was 
compromised, and he had never held a job longer than two 
years.  Typically, however, his positions lasted less than a 
year.  When experiencing stress, he had nightmares and cold 
sweats.  He stated that he did not talk about Vietnam and 
avoided war movies because they caused him to cry.  

A psychological report that appears to have been written in 
May 1999 indicated that the veteran was referred to A. Hart, 
a licensed psychologist, by a social worker at the Tucson Vet 
Center.  The report indicated that the veteran was unemployed 
and had significant health problems.  He complained of 
intrusive memories of Vietnam, cold sweats, and nightmares.  
Apparently, he had a history of drug abuse and spent time in 
prison for drug smuggling and other drug-related offenses.  
He reported that during service, he was a first lieutenant 
and an engineer officer and that he served in Vietnam for 13 
months.  The report indicated that he was wounded by a "toe-
popper" mine and described his primary responsibilities as 
mine sweeps, booby trap detection, and clearing landing zones 
through demolitions.  While assigned to the 4th Infantry 
Division, he supervised troops responsible for removing fuses 
from artillery shells.  Also, his platoon destroyed obstacles 
near the Ho Chi Minh Trail.  He described exposure to 
casualties, most through accidents.  He reported that in Tay 
Ninh, four men were crushed between two armored personnel 
carriers and misfires of artillery rounds occurred, as well 
as attacks by friendly fire.  He reported that he fired on 
enemy troops primarily while on perimeter security detail.  
He told of several men being maimed during mine clearing 
operations near the Ho Chi Minh Trail and the area around Tay 
Ninh.  He reported that during service in Vietnam, he began 
to use marijuana heavily.  When this was discovered, he was 
transferred to the 587th Combat Engineer Battalion at Tay 
Ninh.  He described himself as an emotional wreck during that 
time.  He became nervous and was transferred to desk duty at 
battalion headquarters.  He reported being married five 
times.  On objective examination, his mood was depressed, and 
he ruminated about self worth.  He described mood swings, 
dysphoria, despondency, and occasional grandiosity.  The 
psychologist diagnosed PTSD, depression, and bipolar 
disorder.  

In October 1999, Dr. Hart indicated that the veteran sought 
psychological treatment on a weekly basis during the third 
quarter of 1999.  According to the report, he was wounded 
when he stepped on a "toe-popper" land mine while surveying 
the Ho Chi Minh Trail.  He sustained three broken toes, a 
cracked arch, and a torn kneecap.  Some of his duties 
included leading a platoon in the clearing of land mines and 
booby traps.  He stated that his most horrific memories dealt 
with his responsibilities in supervising other engineers in 
conducting mine sweeps.  He witnessed injuries and saw others 
become severely maimed from mines.  He also stated that he 
was subjected to rocket and mortar attacks.  The report 
included details of family problems and indicated that the 
veteran had health problems and that he was told by his 
doctors that he was unemployable.  

An April 2000 report from Dr. Hart indicated that the veteran 
was haunted by numerous "close calls" in Vietnam.  It was 
reported that the veteran had been seen by Dr. Hart on five 
occasions during the first quarter of 1999.  

On April 2000 VA psychiatric examination, the veteran 
complained of explosive outbursts, which he stated began 
after returning from Vietnam.  He also reported bad dreams.  
He indicated that in the year after returning from veteran, 
he was arrested 13 times for assaultive behavior.  On 
objective examination, his depression was evident.  He was 
tense and anxious and appeared guilt-stricken.  He stated 
that he had no friends and little energy, and that he derived 
little pleasure from life.  When asked to describe his scars 
from Vietnam, he described his temper and stated that he did 
not feel emotionally attached to anyone with the possible 
exception of his wife.  Other thoughts of Vietnam had to do 
with a fear of dying and concern that he might end an 
argument by killing someone.  He looked on his time in 
Vietnam as "stupid and painful."  He listed no other 
stressors.  The examiner diagnosed major depression and 
personality disorder not otherwise specified and indicated 
that the veteran did not suffer from PTSD.  

In an October 2000 written statement, the veteran indicated 
that his first assignment in Vietnam was as a platoon leader 
with the 4th Combat Engineers in support of the 4th Infantry 
Division.  They reportedly were dropped in the mountains and 
blew up trees and bushes to establish an artillery position.  
Their duties included perimeter security and removing and 
destroying artillery "misfires."  He described a game of 
"chicken" which they played involving explosives such as 
lighting 20-second fuses on a stick of dynamite in order to 
light cigarettes.  Next, he stated he was sent to the Ho Chi 
Minh Trail with orders to destroy all bridges and bunkers all 
the way to Cambodia.  On nearing Cambodia, he and others 
reportedly stepped on "toe-poppers" dropped by the Air 
Force and sustained broken toes and feet.  Next, he reported 
being assigned to minesweeping and booby trap detection in 
Tay Ninh.  Apparently, he experienced mortar attacks at that 
time.  Thereafter, he indicated he was assigned to construct 
an airfield at Tay Ninh; he noted "they" blew mortar holes 
in the airstrip "almost faster than we could patch them."  
His next assignment was as an aerial photographer.  He 
indicated that it was a "cush" job until he "took six 
rounds behind my seat."  He described an incident involving 
an armored personnel carrier.  He stated that he was then 
sent to an engineer headquarters where he "did speed" for 
six weeks.  After that, he was sent back to the U.S. and 
discharged from service.  He stated that ever since, he has 
been a "walking wreck."  He reported having five wives and 
and physically abusing them all.  

In a September 2001 report, Dr. Hart indicated that the 
veteran was haunted by combat memories and numerous close 
calls.  He reported seeing the veteran on 12 occasions since 
April, he indicated that the veteran required weekly, 
individual counseling and that he was a suitable candidate 
for the weekly PTSD therapy group.  

In December 2001, the veteran testified at a hearing at the 
RO that he was trained as a combat engineer; that he did well 
and ultimately completed Engineer Officer Candidate School.  
He indicated that the training consisted of booby trap 
detection and demolition techniques.  Upon arrival in 
Vietnam, he stated that he was assigned to the 4th Infantry 
Division and sent to Pleiku and then to Con Thien, where he 
was a platoon leader for the 4th Combat Engineers.  He stated 
that life expectancy was "about seven seconds" and that he 
faced problems both from his men and the enemy.  He was 
stationed at a base called LZ Suzan for a few weeks in order 
to provide perimeter defense.  He stated that there was 
fighting in the area, but the main task he faced was 
disabling unexploded explosives.  He testified that as the 
youngest member of his unit, he had to prove himself by 
lighting cigarettes with 15 or 20 second fuses.  He indicated 
that such behavior was life threatening.  He described being 
sent near the Ho Chi Minh Trail to destroy a road, as well as 
all bunkers, ammunition, bridges, and anything else used by 
the North Vietnamese in that part of the country.  He also 
described an incident in which friendly fire ("green 
grenades") was directed at his platoon.  Although the 
incident was not his fault, he stated that members of his 
platoon blamed him for the incident.  He stated that, as an 
officer, he had no friends in the unit and he did not have 
friends among the other officers, as he was much younger than 
the majority of them.  Following the "green grenade" 
incident, he stated that his unit was very close to the 
Cambodian border, and he and others stepped on "toe-
poppers," which he described as small anti-personnel mines 
put in place by the Air Force, which he said would break toes 
if one stepped on them wearing combat boots.  He testified 
that his platoon was not told that the area was "saturated" 
with "toe-poppers."  Thereafter, he stated he was sent to 
the 587th Engineers in support of the 25th Infantry Division 
with whom he participated in mine and booby trap detection 
and building an airfield.  He testified that the North 
Vietnamese would mortar the airstrip at night and every 
morning the platoon would have to patch up the damage.  On 
one occasion, on the way to Tay Ninh, he reported witnessing 
a collision between two armored personnel carriers that 
resulted in the amputation of several soldiers' legs.  

He testified that he had been married five times because he 
had no connection to any of those women.  He indicated that 
he had only "a little emotional attachment" to his present 
wife.  He stated that, in the year following service, he was 
arrested 12 or 13 times, and that prior to service, he had 
not had any run ins with the police.  He did not seek 
psychiatric treatment because he thought he was "normal" 
but stated that he was a drug addict for 25 years.  Also, he 
testified that he had held about 100 jobs since service, but 
lost them due to disputes with superiors and colleagues.  He 
indicated that he first sought counseling in order to regain 
custody of his children who were in foster care.  He 
indicated that he saw Dr. Hart once a week and that many 
tests were administered before Dr. Hart reached a diagnosis 
of PTSD.  As to the April 2000 VA examination, he indicated 
that the examiner did not ask about Vietnam and concentrated 
instead on his current life and family situation.  He 
indicated that he had trouble talking about Vietnam and only 
discussed it with Dr. Hart.  He stated that his wife, who was 
at the hearing as an observer, had never heard him describe 
his Vietnam experiences.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran engaged in combat with the enemy is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory, i.e., 
credible, and consistent with the circumstances, conditions, 
or hardships of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).  

Analysis

Initially, the Board notes that it finds the veteran's 
statements and submissions credible.  See, e.g., Wensch v. 
Principi, 15 Vet. App. 362 (2001) (it is the duty of the 
Board to weigh the evidence and assess its credibility).  
Also, the Board finds that the veteran served in combat.  His 
credible and consistent accounts of events along with the 
corroborating service personnel records and the supporting 
account in Stanton persuade the Board that he did indeed 
serve in combat.  See Id; see also Dizoglio 9 Vet. App. at 
166; West 7 Vet. App. at 76.  Thus, his lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence is required.  Zarycki, 
6 Vet. App. at 98.  The Board notes that his service 
personnel records indicate several months of service with the 
588th Combat Engineers in 1969 and that he, at times, 
indicated service with the 587th.  It appears to the Board 
that he actually served with the 588th due to the notation in 
his service personnel administrative records and that his 
mention of the 587th must be mistaken owing to the lengthy 
passage of time.  

Furthermore, the Board finds that the veteran has a current 
diagnosis of PTSD.  The Board acknowledges that the April 
2000 VA examiner failed to arrive at such a diagnosis.  
However, Dr. Hart did diagnose PTSD and the Board finds his 
assessment more probative.  While it seems that the veteran 
saw the VA examiner only once, he visited Dr. Hart on 
numerous occasions over an extended period.  Thus, the Board 
defers to Dr. Hart's diagnosis.  See Wensch, supra.  A 
current diagnosis of PTSD is a necessary precondition for a 
grant of service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f); Moreau, supra.  

In addition to a current diagnosis of PTSD, there must be 
evidence of a causal connection between his current 
symptomatology and the in-service stressors.  Id.  Although 
Dr. Hart did not explicitly state that the veteran's PTSD 
resulted from service in Vietnam, it is clear that the PTSD 
is service related.  When Dr. Hart diagnosed PTSD in his May 
1999 report, he based his conclusion on the veteran's then 
current state of mind in combination with his accounts of 
Vietnam experiences.  Additionally, Dr. Hart, in April 2000, 
wrote that the veteran was haunted by numerous close calls in 
Vietnam.  Also, all of Dr. Hart's clinical reports are filled 
almost exclusively with the veteran's accounts of his Vietnam 
experiences.  Therefore, the Board concludes that there is 
sufficient credible evidence of a causal connection between 
his current PTSD symptomatology and service.  Id.

Finally, the veteran's credible recollection of stressors, 
such as defusing mines and explosives, stepping on a "toe-
popper," witnessing horrific injuries, and the like need not 
be independently verified because he served in combat.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki, 6 Vet. 
App. at 98.  Thus, sufficient supporting evidence that the 
reported in-service stressors actually occurred is available.  
See 38 C.F.R. § 3.304(f); Moreau, supra.  Accordingly, the 
Board concludes that service connection for PTSD is 
appropriate.  38 C.F.R. § 3.304(f).  

In summary, the Board concludes that the evidence in favor 
of, as opposed to that against, his claim is at least in 
relative equipoise.  The veteran has offered consistent and 
credible accounts of events in Vietnam and explained the 
circumstances under which he was involved in dangerous 
combat-like situations.  As the veteran is entitled to the 
benefit of the doubt and must prevail when the evidence is in 
relative equipoise, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

